      Case 3:19-cv-01651-S Document 24 Filed 07/30/19           Page 1 of 46 PageID 112


                                IN THE UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

 DEIDRA M. ROPER a/k/a “Spinderella”,            §
 and SPINDERELLA                                 §
 ENTERTAINMENT, LLC,                             §
                                                 §
                  Plaintiffs,                    §
                                                 §
 v.                                              §   Civil Action No. 3:19-cv-01651-S
                                                 §
 CHERYL JAMES-WRAY a/k/a                         §
 CHERLY JAMES, SANDRA DENTON,                    §
 JAMES MAYNES, AND S & C                         §
 PRODUCTIONS, INC.,                              §
                                                 §
                  Defendants.                    §

      APPENDIX IN SUPPORT OF DEFENDANTS’ RESPONSE IN OPPOSITION TO
        PLAINTIFFS’ REQUEST FOR A TEMPORARY RESTRAINING ORDER

 1      Declaration of James Maynes                                      SNP-000001-35
 2      Declaration of Cheryl James P/K/A Salt                           SNP-000036-44

Dated: July 30, 2019

                                            Respectfully submitted,

                                            FOX ROTHSCHILD LLP

                                            /s/ C. Dunham Biles
                                            C. Dunham Biles
                                            State Bar No. 24042407
                                            Two Lincoln Centre
                                            5420 LBJ Freeway, Suite 1200
                                            Dallas, Texas 75240
                                            Tel: 972-991-0889
                                            Fax: 972-404-0516
                                            cbiles@foxrothschild.com
                                            ATTORNEYS FOR SPECIALLY-APPEARING
                                            DEFENDANTS




Active\100647612.v1-7/30/19
   Case 3:19-cv-01651-S Document 24 Filed 07/30/19               Page 2 of 46 PageID 113


                                   CERTIFICATE OF SERVICE

        The undersigned certifies that on July 30 2019, Defendants served a true and correct copy
of the foregoing on all known counsel of record via the Northern District of Texas CM/ECF
filing system.


                                                   /s/ C. Dunham Biles
                                                   C. Dunham Biles




                                               2
Active\100647612.v1-7/30/19
     Case 3:19-cv-01651-S Document 24 Filed 07/30/19      Page 3 of 46 PageID 114


                             IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

DEIDRA M. ROPER a/k/a “Spinderella”,        §
and SPINDERELLA                             §
ENTERTAINMENT, LLC,                         §
                                            §
               Plaintiffs,                  §
                                            §
v.                                          §   Civil Action No. 3:19-cv-01651-S
                                            §
CHERYL JAMES-WRAY a/k/a                     §
CHERYL JAMES, SANDRA DENTON,                §
JAMES MAYNES, AND S & C                     §
PRODUCTIONS, INC.,                          §
                                            §
               Defendants.                  §


                 DECLARATION OF JAMES MAYNES IN SUPPORT OF
                    DEFENDANTS’ RESPONSE IN OPPOSITION TO
           PLAINTIFFS’ REQUEST FOR A TEMPORARY RESTRAINING ORDER




DECLARATION OF JAMES MAYNES IN SUPPORT OF DEFENDANTS’
RESPONSE IN OPPOSITION TO PLAINTIFFS’ REQUEST FOR A TEMPORARY RESTRAINING ORDER
                                                                        SNP-000001
   Case 3:19-cv-01651-S Document 24 Filed 07/30/19                Page 4 of 46 PageID 115


I, James Maynes, do hereby state and declare as follows:

       1.      I am a specially-appearing defendant in the above-captioned matter, along with

Cheryl James-Wray a/k/a Cheryl James (“Salt”), Sandra Denton (“Pepa”), and S & C

Productions (“S & C”) (together, “Salt-N-Pepa” or “Defendants”). I am the longtime manager of

the musical group “Salt N Pepa,” which is comprised of Salt and Pepa. I am also responsible for

overseeing business operations for S & C. As a result, I have personal knowledge of the facts

contained in this declaration and, if called and sworn as a witness, I could and would

competently testify thereto. I make this declaration in support of Defendants’ Response In

Opposition to Plaintiffs’ Request For A Temporary Restraining Order.

       2.      Since at least February 22, 2019, Defendants and Plaintiffs Deidra M Roper a/k/a

“Spinderella” and Spinderella Entertainment, LLC (together, “Spinderella” or “Plaintiffs”) have

been engaged in negotiations to find an amicable resolution to Spinderella being asked to no

longer perform with Salt and Pepa. This included Spinderella’s newly recognized performer

royalty rights under 17 USC § 114 (i.e., SoundExchange, Inc. rights). Furthermore, Salt-N-Pepa

wished to provide Spinderella with a share of the group “Salt N Pepa’s” royalties from

merchandising sales for merchandise bearing Spinderella’s name and likeness, for shows in

which Spinderella participated. Instead of continuing negotiations in good faith, Spinderella

engaged a new attorney, and filed this lawsuit. Nonetheless, Salt-N-Pepa, after an accounting,

paid Spinderella one-third of royalties for Salt N Pepa merchandise sold in 2018 containing

Spinderella’s name, likeness and/or mark ($1,758.05). A true and correct copy of a spreadsheet

containing all “Salt N Pepa” merchandise sales that contained Spinderella’s name, likeness, and

mark from 2015 to the first quarter of 2019 is attached hereto and incorporated herein as Exhibit

A. A true and correct copy of a spreadsheet containing all “Salt N Pepa” merchandise sales that



DECLARATION OF JAMES MAYNES IN SUPPORT OF DEFENDANTS’
RESPONSE IN OPPOSITION TO PLAINTIFFS’ REQUEST FOR A TEMPORARY RESTRAINING ORDER               Page 1
                                                                                 SNP-000002
   Case 3:19-cv-01651-S Document 24 Filed 07/30/19                Page 5 of 46 PageID 116


contained Spinderella’s name, likeness, and/or mark from 2018 is attached hereto and

incorporated herein as Exhibit B. A true and correct printout of the receipt for the July 15, 2019

payment of Spinderella’s share of merchandise sales containing her name, likeness, and/or mark

is attached hereto and incorporated herein as Exhibit C. Moreover, the MixTape Tour has ended

and the I Love the 90s Tour is nearly completed (one remaining show in October).

       3.      Salt-N-Pepa never used Spinderella’s name, likeness, or marks without

authorization. Indeed, Spinderella’s name, likeness, and mark were only included because of her

repeated insistence that they be included on promotional materials. After January 4, 2019, when

Spinderella was asked to no longer perform with Salt and Pepa, Salt-N-Pepa immediately ceased

using Spinderella’s name and likeness or her mark, including on promotional materials and

merchandise. Moreover, the DJ chosen to replace Spinderella was not picked to be a look–a-like

of Spinderella—aside from the fact that Spinderella’s replacement was a middle-aged African-

American woman.

       4.      By January 7, 2019, Salt-N-Pepa informed all relevant concert promoters,

including Live Nation (who was responsible for The MixTape Tour) and Universal Attractions

(who was responsible for I Love The 90s Tour) that Spinderella was no longer performing with

the group “Salt N Pepa” and to discontinue all use of her name and likeness in connection with

promotional materials. A true and correct redacted copy (to protect privileged and sensitive

business information) of an email from me, dated January 7, 2019, to Brad Mavra at Live Nation

stating that Spinderella is no longer performing with the group and to cease using her in

promotional material is attached hereto and incorporated herein as Exhibit D. A true and correct

redacted copy (to protect privileged and sensitive business information) of an email from Jeff

Epstein at Universal Attractions, dated January 7, 2019, to me confirming that I informed



DECLARATION OF JAMES MAYNES IN SUPPORT OF DEFENDANTS’
RESPONSE IN OPPOSITION TO PLAINTIFFS’ REQUEST FOR A TEMPORARY RESTRAINING ORDER                Page 2

                                                                                 SNP-000003
   Case 3:19-cv-01651-S Document 24 Filed 07/30/19                 Page 6 of 46 PageID 117


Universal Attractions on January 4, 2019, that Spinderella was no longer performing with the

group and to cease using her in promotional material is attached hereto and incorporated herein

as Exhibit E. Both Exhibit D and Exhibit E were made near or at the time the information was

transmitted in the regular course of my business activity and preserving these emails is a regular

practice of my business. Unfortunately, it was those concert promoters who failed to cease using

Spinderella’s name and likeness after we (i.e., Defendants) informed them to cease using

Spinderella’s name and likeness. Despite making our objections known, Salt-N-Pepa had no

control over how the concert promoters created and exploited promotional materials.

       5.      Spinderella is not, and has never been, a partner of the group “Salt N Pepa.”

Spinderella was always a contracted performer for the group. She was hired and fired at the

discretion of Salt and Pepa via their business entity S & C. Indeed, Spinderella’s own

correspondence with Salt from 2013 and 2014, when she was rehired to perform with the group,

demonstrates: (1) the terms by which she was re-hired, which did not include profit participation

or royalties; (2) that she was grateful to Salt and Pepa for providing her with the opportunity to

perform with them again; and (3) that Salt and Pepa dictated how Spinderella would perform on

stage. A true and correct redacted copy (to protect privilege and privacy) of e-mail

correspondence between Spinderella and Salt from December 6 and 10, 2013, setting forth the

terms of the parties’ agreement that Salt provided me is attached hereto and incorporated herein

as Exhibit F. A true and correct redacted copy (to protect privilege and privacy) of e-mail

correspondence between Spinderella and Salt from September 7-8, 2014 amending the terms of

the parties’ agreement that Salt provided me is attached hereto and incorporated herein as

Exhibit G.




DECLARATION OF JAMES MAYNES IN SUPPORT OF DEFENDANTS’
RESPONSE IN OPPOSITION TO PLAINTIFFS’ REQUEST FOR A TEMPORARY RESTRAINING ORDER                Page 3

                                                                                   SNP-000004
   Case 3:19-cv-01651-S Document 24 Filed 07/30/19                 Page 7 of 46 PageID 118


       6.      The group “Salt N Pepa” is—by definition—comprised of Salt and Pepa. The

group’s name does not include Spinderella. Moreover, the group’s business, including its

trademark, is completely owned and operated by S & C, whose sole shareholders are Salt and

Pepa. Spinderella is not—and never was—a shareholder of S & C. Spinderella never shared in

the financial losses of the group “Salt N Pepa” or S & C. For example, in connection with the

group “Salt N Pepa’s” Las Vegas residency, Salt-N-Pepa lost money. In contrast, Spinderella

bore no risk and was paid for each performance. Further, Spinderella did not have a right to

control or manage the group “Salt N Pepa” or S & C.

       7.      Spinderella’s status as an independent contractor (and, therefore, not a partner of

the group “Salt N Pepa”) is further evidenced by the 1099-MISC income statements S & C

issued to Spinderella Entertainment, LLC for fiscal years 2014-2018. True and correct redacted

copies (to protect sensitive financial and business information) of the 1099-MISC income

statements S & C issued to Spinderella Entertainment, LLC for fiscal years 2014-2018 are

attached hereto and incorporated herein as Exhibit H.

       8.      Salt-N-Pepa in no way sought to interfere with Spinderella’s career

opportunities—particularly securing a Las Vegas residency. To the contrary, I advocated on

behalf of Spinderella to get a Las Vegas Residency. Rather, I understand that Spinderella did not

get a Las Vegas residency because the promoter lacked interest based, at least in part, over a

concern about ticket sales (would Spinderella draw a sufficient crowd). I sought to assuage those

concerns, but was unsuccessful.

       9.      Spinderella was provided two payments of $31,500 for a total of $63,000 on

December 24, 2018 and January 8, 2019, respectively, for the Las Vegas residency. True and

correct printouts of receipts of the December 24, 2018 and January 8, 2019 payments are



DECLARATION OF JAMES MAYNES IN SUPPORT OF DEFENDANTS’
RESPONSE IN OPPOSITION TO PLAINTIFFS’ REQUEST FOR A TEMPORARY RESTRAINING ORDER                Page 4

                                                                                  SNP-000005
